—In an action, inter alia, to enjoin the defendant from blocking access to a purported driveway easement owned by the plaintiff, the defendant appeals from so much of an order of the Supreme Court, Kings County (Vaughan, J.), entered May 12, 1998, as granted the plaintiffs motion for summary judgment enjoining him from closing, obstructing, or otherwise restricting the plaintiff’s use of the driveway.
Ordered that the order is affirmed insofar as appealed from, with costs.
The extent of an easement that is claimed under a grant is generally limited by the language of the grant, as a grantor may create an extensive or a limited easement (see, Ledley v D.J. & N.A. Mgt., 228 AD2d 482; Ciano v Smolan, 225 AD2d 727; Mandia v King Lbr. & Plywood Co., 179 AD2d 150). The terms of the grant are to be construed most strongly against the grantor in ascertaining the extent of the easement (see, Ledley v D.J. & N.A. Mgt., supra; Circuit City Stores v Muss, 151 AD2d 714, 715). The facts of this case support the Supreme Court’s determination that the grant gives the plaintiff an easement to use a driveway located on the defendant’s property. Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment enjoining the defendant.
The defendant’s remaining contentions are without merit. Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.